DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-26 are allowed and are re-numbered as claims 1-6, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 21, receiving a higher layer message including first configuration information on a first physical uplink control channel (PUCCH) resource set and second configuration information on a second PUCCH resource set, the first configuration information including information of a first PUCCH format and information on a physical resource block (PRB) related to the first PUCCH format, the second configuration information including information of a second PUCCH format and information on a PRB related to the second PUCCH format, the information of the first PUCCH format indicating first time resources for transmitting the first PUCCH format, the information of the second PUCCH format indicating second time resources for transmitting the second PUCCH format, and the first and second time resources being independently configured; and

wherein the information on the PRB related to the first PUCCH format indicates a starting index of the PRB for the first PUCCH format and a hop index of a hopping PRB for the first PUCCH format, and
wherein, when a frequency hopping operation is performed, the PRB for the first PUCCH format is hopped from a first hop PRB corresponding to the starting index to a second hop PRB corresponding to the hop index.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        06/22/2021